On May 1, 1996, it was ordered that for the offense of Sexual Assault, a felony, the defendant is sentenced to Montana State Prison for a period of twenty (20) years. The Court recommends the defendant not be eligible for parole until he has successfully completed sex offender treatment and criminal thinking. The defendant shall not receive any good time unless he actively participates in treatment. The defendant is granted thirty-two (32) days’ credit for time served prior to sentencing.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present per phone conference call and was represented by attorney Dennis Loveless. The state was represented by Mike McGrath, County Attorney of Lewis & Clark County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank attorney Dennis Loveless for representing Harvey Hays in this matter and also Mike McGrath, County Attorney of Lewis & Clark County, for representing the State.